By the Court.
— The case appears so clear to us, that we do not wish another moment for consideration. The law is settled in England, that a ca. scí. operates as a satisfaction of the debt, as an extinguishment of the lien of the judgment. Wo have no other rule prescribed to us in Pennsylvania, nor can we conceive that there would he any policy or justice in dej>arting from it. Ruston was in actual custody upon Coates’s ca. sa., when the land was sold. He had no lien, no claim, to the proceeds of the sale, at that time ; and we can perceive nothing in the fact or the law of the ease, which has since revived his old right, or given him a new one, to the land itself, or to any part of the purchase-money. (a)
The rule must, therefore, be discharged.

 The arrest of a debtor under a ca. sa. does not satisfy the debt, if he has been discharged from custody as an insolvent debtor, but if he has been released from such imprisonment, by his creditor, the debt is extinguished. Sharpe v. Spackenagle, 3 S. & R. 463; Palethorpe v. Lesher, 2 Rawle 272.